UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7554


AVENGER DON RIDGEWAY,

                Plaintiff - Appellant,

          v.

MARION WARREN, ADA, Columbus County; SHEILA PRIDGEN, Clerk
of Court, Columbus County; JON DAVID, District Attorney,
Columbus County,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-ct-03063-FL)


Submitted:   February 1, 2016             Decided:   February 8, 2016


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Avenger Don Ridgeway, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Avenger   Don   Ridgeway    appeals    the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.          See Ridgeway v. Warren, No. 5:15-ct-

03063-FL (E.D.N.C. Aug. 4, 2015).          We deny Ridgeway’s motion for

an expedited hearing.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and    argument   would    not   aid   the

decisional process.

                                                                     AFFIRMED




                                     2